Appeal from a judgment of the Supreme Court (Bradley, J.), entered January 15, 1993 in Sullivan County, which, in a proceeding pursuant to CPLR article 78, dismissed the petition as time barred.
Petitioner’s challenge to his sewer assessments was properly dismissed as time barred. In reaching this conclusion, we reject his assertion that the Statute of Limitations never began to run. The record reveals that a final assessment roll was affirmed and that this proceeding was commenced well in excess of the 30-day time period set forth in Town Law § 239 for challenging that assessment roll. In addition, even if we accepted petitioner’s assertion that the matter should have been converted to a declaratory judgment action, the four-month CPLR article 78 Statute of Limitations would still apply in this case. Given the fact that the proceeding was not *947commenced within that time period, a conversion to a declaratory judgment action would not render the matter timely.
Mikoll, J. P., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, without costs.